Citation Nr: 1020692	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  01-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from February 1947 to 
September 1948.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In a decision dated in July 2003, the Board determined that 
new and material had been received to reopen the Veteran's 
claim and remanded the appeal for further development.  In a 
May 2007 decision, the Board denied the Veteran's claim for 
service connection for residuals of a right orchiectomy.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2009, the Court issued 
a memorandum decision vacating the Board's May 2007 decision 
and remanding the Veteran's claim to the Board for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's December 2009 memorandum decision notes that the 
Board remanded the Veteran's claim in July 2006 for a medical 
examination and opinion.  The Court found that the VA 
examination provided to the Veteran in August 2006 was 
noncompliant with the instructions of the July 2006 Board 
remand decision.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Court stated that the VA examiner gave no 
rationale for his conclusions that the Veteran's right 
inguinal pain was of non-urological origin and gave no 
rationale for his conclusion that the pain was unrelated to 
right orchectomy, left varicocelectomy, or any other genitor-
urinary disease.  The Court further noted that the August 
2006 VA examination report failed to discuss any particular 
service medical records or post service medical evidence in 
the claims file.  The Court stated that the Veteran's claim 
must be remanded for a VA examination by a physician other 
than the Dr. Rampersaud who performed the inadequate August 
2006 VA examination.

The Veteran's most recent VA treatment records should be 
obtained and associated with the Veteran's claims files.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request copies of all of the Veteran's 
VA treatment records dated from August 
2006 to present.

2.  When the above has been accomplished,.  
Afford the Veteran an examination by an 
appropriate specialist, other than Dr. 
Edward Rampersaud, to determine the nature 
and etiology of the Veteran's groin pain.  
Have the examiner review the Veteran's 
claims files.  The examiner should provide 
an opinion as to the source of the 
Veteran's current complaints of groin 
pain.  The examiner should discuss the 
likelihood that the current pain or source 
of the pain is related to the pain the 
appellant had in the groin area during 
service.  The examiner should note of 
what, if any, residuals the Veteran has 
existing from a right orchiectomy.  The 
examiner should then render an opinion as 
to whether any of those noted residuals 
are at least as likely as not (i.e., a 50 
percent or greater probability) related to 
service, and/or a proximate result of an 
inguinal disorder, disease or injury 
during service.  The examiner should 
discuss the Veteran's service treatment 
records and the post service treatment 
records and provide a rationale for all 
opinions provided.  

3.  After the above actions have been 
accomplished, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case which includes review of all evidence 
received since the January 2007 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



